Citation Nr: 1437630	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and service-connected stage II chronic kidney disease.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in May 2010 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2011, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In January 2011, the Veteran testified before a Decision Review Officer.  A transcript of the hearing is associated with the claims file.  

In a September 2012 decision, the Board reopened the claim of entitlement to service connection for hypertension as secondary to service-connected type II diabetes mellitus due to the receipt of new and material evidence.  The Board proceeded to deny entitlement to service connection for hypertension.  The issue of entitlement to service connection for bilateral hearing loss was remanded for additional development.  

The Veteran appealed the September 2012 decision to the United States Court of Appeals for Veterans' Claims (Court).  The Court issued an order granting the Joint Motion for Remand (JMR), filed by the Veteran's attorney at that time and a representative from VA's Office of General Counsel, with respect to the denial of entitlement to service connection for hypertension.  The issue has been returned to the Board for action consistent with the JMR.  

As noted above, in September 2012, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for additional development.  The issue has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR determined that the Board erred in relying on an August 2010 VA examination in its denial of service connection for hypertension.  The parties explained that the VA examiner's opinion was inadequate.  The examiner opined:  "the condition/disability hypertension is less as likely as not (less than 50/50 probability) caused by, a result of, or aggravated by service-connected DM II."  The parties stated that the examiner did not address aggravation in the reasoning for the expressed opinion and aggravation was only discussed in the "conclusory" nexus opinion.  See Joint Motion, pg. 3; 38 C.F.R. § 3.310 (2013).  The opinion was found to lack the sufficient detail for the Board to make a fully informed decision.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, the Board finds that the issue must be remanded to provide a new VA examination and adequate medical opinion.  

In addition, during the pendency of the appeal, a September 2010 rating decision granted entitlement to service connection for stage II chronic kidney disease, as related to his service-connected type II diabetes mellitus.  In the August 2010 VA examination report, completed prior to the grant of service connection, the VA examiner explained that kidney disease and hypertension were closely related.  As the medical evidence indicates a possible association, the Board finds that the examiner must be asked to provide an opinion as to whether any hypertension was caused or aggravated by the service-connected stage II chronic kidney disease.  38 C.F.R. § 3.310.  

With respect to the issue of entitlement to service connection for bilateral hearing loss, the Veteran's representative contends that the most recent VA examination is inadequate.  In September 2012, the Board remanded the issue to obtain an addendum opinion to a May 2010 VA examination report.  The examiner was asked to provide an opinion as to whether it is "at least as likely as not" that any current hearing loss was consistent with the Veteran's active duty or whether such a causal relationship was unlikely.  The examiner was asked to take into consideration the Veteran's statements regarding in-service noise exposure, onset of his hearing loss, and continuity of hearing loss since service.  An addendum opinion was provided in November 2012.  The examiner provided a negative opinion, but the reasoning for the opinion was based on the Veteran's normal hearing on enlistment and separation.  The opinion was found to be inadequate.  The Veteran was provided a VA examination in July 2013.  The examiner provided a negative opinion and included a well-reasoned rationale; however, the examiner did not discuss the Veteran's reported chronic symptoms of hearing loss.  The Veteran testified that his symptoms began shortly after separation from active service.  As a result, the Board finds that an addendum opinion must be requested.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the Introduction, the Veteran testified at a Travel Board hearing before a VLJ who is longer employed by the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran was advised that the VLJ was no longer employed by the Board and the Veteran requested a new Board hearing before another VLJ.  As such, if any benefit sought on appeal is not granted, the Veteran must be provided a hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2013)

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter advising him of the evidence necessary to substantiate a claim for secondary service connection for hypertension.

2.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and etiology of his hypertension.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must respond to the following:  

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension was caused by or otherwise related to active service.  

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension is caused or aggravated by the service-connected type II diabetes mellitus.  

c.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension was caused or aggravated by the service-connected stage II chronic kidney disease.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  

A complete rationale must be provided for any opinion reached.

3.  Return the claims file to the July 2013 VA examiner, if available, or to another suitably qualified examiner, to provide an addendum opinion to the July 2013 VA examination report with respect to the etiology of the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss was caused by or otherwise related to active service.  

The examiner is directed to specifically discuss the Veteran's reports of experiencing chronic symptoms of hearing loss since shortly after his separation from active service.  Again, the Veteran is competent with respect to his reports of in-service noise exposure.  

A clear rationale must be provided for any opinion reached.  

4.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.    

5.  Following completion of the above, if any benefit sought on appeal has not been granted, schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, unless otherwise indicated.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of his hearing and place a copy of the letter in the claims file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



